DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	The preliminary amendment filed September 30, 2019 is acknowledged and has been entered.  


2.	Claims 201-246 are pending in the application and are currently subject to the following restriction and election requirement.


Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 201-238, drawn to a method of treatment.

Group II, claim(s) 239-242, drawn to a combination and a kit comprising the combination.

III, claim(s) 243-245, drawn to a method of engineering immune cells.

Group IV, claim(s) 246, drawn to a method of producing genetically engineered T cells.


4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of the invention of Group I is the treatment of a subject having cancer.

The special technical feature of the invention of Group II is the production of a combination and a kit comprising the combination.

The special technical feature of the invention of Group III is the engineering of immune cells.

The special technical feature of the invention of Group IV is the production of genetically engineered T cells.
 
Accordingly, the inventions of Groups I-IV do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.21.  


5.	This application contains claims directed to more than one species of the generic 

If electing the invention of Group I, Applicant is required to elect a single species thereof as indicated below: 

A.	The invention wherein the method comprises administering to a subject having cancer a composition comprising T cells that specifically recognize or bind:
(a) 	an antigen;
(b)	a tag comprised by a therapeutic agent; or
(c)	an antigen and a tag comprised by a therapeutic agent.

Note:  Applicant must elect a single species of the invention by specifically naming one or both of an antigen and a tag comprised by a therapeutic agent, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention wherein:
(a)	the subject and/or the cancer is resistant to inhibition of BTK; 
(b)	the subject and/or the cancer comprises a population of cells resistant to inhibition by an inhibitor of a TEC family kinase that is administered to the subject; or
(c)	the subject and/or the cancer is resistant to inhibition of BTK and the subject and/or the cancer comprises a population of cells resistant to inhibition by an inhibitor of a TEC family kinase that is administered to the subject.

Note:  Applicant must elect a single species of the invention by specifically naming one of (a), (b), (c), as listed above, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention the subject and/or the cancer comprises:
(a)	one or more mutations in a nucleic acid encoding BTK, wherein the mutations are selected from a substitution at C481 and a substitution at T474; or


Note:  Applicant must elect a single species of the invention by specifically naming one of (a) and (b), as listed above, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 
In addition, Applicant must elect a single species of the invention by specifically naming one or both of the mutations in the nucleic acid encoding either BTK or PLCgamma2 (e.g., if electing the species of the invention in which the subject and/or the cancer comprises one or more mutations in a nucleic acid encoding BTK, Applicant may elect the species by naming one or both of a substitution at C481 and a substitution at T474).  

D.	The invention wherein the cancer:
(a)	is not a B cell malignancy, leukemia, or lymphoma;
(b)	is a B cell malignancy selected from ALL, CLL, SLL, NHL, DLBCL, and AML.

Note:  Applicant must elect a single species of the invention by specifically naming one of (a) and (b), as listed above, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 
In addition, if electing the species of the invention in which the cancer is a B cell malignancy, Applicant must elect a single species of the elected invention by specifically naming one of the B cell malignancies (e.g., AML).  

E.	The method in which the antigen is not an antigen selected from CD19, CD20, CD22, and ROR1.

Note:  Applicant must elect a single species of the invention by specifically naming one of CD19, CD20, CD22, and ROR1, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 



Note:  Applicant must elect a single species of the invention by specifically naming one of the antigens listed by claim 212 and/or claim 219, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

	G.	The method wherein the subject and/or the cancer comprises a population of cells resistant to inhibition by an inhibitor of a TEC family kinase selected from those members listed by claim 229 (e.g., ITK).

Note:  Applicant must elect a single species of the invention by specifically naming one of members of the TEC family kinase listed by claim 229, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

If electing the invention of Group II, Applicant is required to elect a single species thereof as indicated below: 

A.	The invention in which the T cells express a receptor that  does not bind to a B cell antigen selected from CD19, CD20, CD22, and ROR1.
 
Note:  Applicant must elect a single species of the invention by specifically naming one of CD19, CD20, CD22, and ROR1, to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention in which the combination comprises an inhibitor of a TEC family kinase selected from BTK, ITK, TEC, BMX, and TXK (RLK).

Note:  Applicant must elect a single species of the invention by specifically naming one of members of the TEC family kinase (e.g., BTK), to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

If electing the invention of Group III, Applicant is required to elect a single species thereof as indicated below: 

The invention in which T cells are contacted with an inhibitor of a TEC family kinase selected from BTK, ITK, TEC, BMX, and TXK (RLK).

Note:  Applicant must elect a single species of the invention by specifically naming one of members of the TEC family kinase (e.g., BTK), to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

If electing the invention of Group IV, Applicant is required to elect a single species thereof as indicated below: 

The invention in which the subject is a subject having been administered an inhibitor of a TEC family kinase selected from BTK, ITK, TEC, BMX, and TXK (RLK).

Note:  Applicant must elect a single species of the invention by specifically naming one of members of the TEC family kinase (e.g., BTK), to which the claims shall be restricted, if no generic claim is finally held to be allowable. 


6.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 



As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


9.	The examiner has required restriction between product and process claims. Where All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
February 26, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.